DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al., U.S. Patent Number 10,133,342 B2, in view of Barkan et al., U.S. Patent Publication Number 2022/0269895 A1.

Regarding claim 1, Mittal discloses a method for rendering a virtual overlay in an extended reality (XR) environment, the method comprising: obtaining image data representing a current field of view (FOV) in the XR environment (col. 7, lines 29-31, obtain all information gathered by the HMD 120 regarding images and distances to objects within the field of view of the camera); defining a spatial boundary in the current FOV, based on user input (col. 10, lines 24-26, the user’s field of view in the HMD and where the corner of the “L” that’s defined by the hand is can be used to define the ROI; see also figures 3a, 3b, 4 and 5); generating one or more object labels identifying respective one or more objects within the defined spatial boundary (col. 11, lines 32-35, after the user selects a ROI, the HMD display to the user a plurality of AR objects associated with target, e.g. POIs inside the ROI; lines 44-51, user is displayed five objects, e.g. POI, with associated AR applications, the following five objects are inside the ROI, Rita’s Fashion, Starbucks, Henry’s diner, and the cinema; see figures 4 and 5, which Examiner interprets as objects labeled); identifying at least one relevant information (col. 11, lines 49-51, the display can also show other relevant information about the objects); and outputting at least one relevant information in the XR environment (col. 3, lines 14-17, overlaying physical objects viewed by a user with digital content associated with the physical objects, or associated with the user’s location and/or context; col. 12, lines 35-51, system displays to the user different augmentations by associated with the selected target based on user’s hand position).
However it is noted that although Mittal discloses generating an augmented reality with object labels within a defined spatial boundary and associated with context, Mittal fails to specifically disclose an image label representing a region of interest (ROI) within the defined spatial boundary; identifying at least one relevant virtual object that is relevant to a semantic meaning of the ROI based on at least one of: the image label and the one or more object labels; and outputting identification of the at least one relevant virtual object to be renderable in the XR environment.
Barkan discloses (paragraph 0021, receiving a multi-object image, having at least one region of interest); defining a spatial boundary in the current FOV, based on user input (paragraph 0033, crops the multi-object image to bounding boxes); generating an image label representing a region of interest (ROI) within the defined spatial boundary (paragraph 0033,  holds an image with its label; paragraph 0034, image 164a with its label 166a, image 164b with its label 166b, and image 164c with its label 166c); generating one or more object labels identifying respective one or more objects within the defined spatial boundary (paragraph 0035, localizing relevant objects in multi-object images; paragraph 0044, cropped images around relevant object are provided, along with their object IDs, for labeling); identifying at least one relevant virtual object that is relevant to a semantic meaning of the ROI based on at least one of: the image label and the one or more object labels (paragraph 0028, identified according to an object class identification; paragraph 0045, identifying a plurality of visually similar images containing objects that are visually similar to the first relevant detected object. In some examples, the identification of visually similar objects leverages object IDs. In such examples, identifying a plurality of visually similar images containing objects that are visually similar to the first relevant detected object comprises determining an object identification of the first relevant detected object; and searching for objects having a corresponding object identification (e.g., label 146a) corresponding to the object identification (e.g., object ID 136a) of the first relevant detected object, wherein the objects that are visually similar to the first relevant detected object have the corresponding object identification; paragraph 0025, specified according to a class label, which Examiner interprets as semantic meaning); and outputting identification of the at least one relevant virtual object to be renderable in the XR environment (paragraph 0044, operation include indicating the first relevant detected object as an output result, e.g. as relevant detected object 134a, possibly with object ID 136a, in output result).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality ROI labels and context for the augmented reality as disclosed by Mittal, using the labels as context for identifying a plurality of objects that are visually similar to the relevant object and images and labels as disclosed by Barkan, to detect relevant objects and images to display as identified augmented reality objects for a user and eliminate the superfluous “context” objects and permit intelligent selection of alternative product suggestions, as disclosed by Barkan. 

Regarding claim 2, Mittal discloses wherein defining the spatial boundary in the current FOV comprises: displaying a virtual viewfinder in the current FOV, the virtual viewfinder representing a spatial boundary shape enclosing a portion of the current FOV (col. 1, lines 31-34, an HMD may define a region-of-interest (ROI) based on a gesture formed by at least one hand of a user. Subsequently the HMD may display to the user a shape on the HMD); and in response to the user input, defining the spatial boundary in the current FOV using the virtual viewfinder (col. 1, lines 34-35).

Regarding claim 3, Mittal discloses wherein defining the spatial boundary in the current FOV comprises: performing gesture recognition on the image data to identify a gesture input (col. 5, lines 47-49, HMD 120 may be configured to recognize user inputs, which may be made through gestures that may be imaged by the camera); identifying a spatial boundary shape corresponding to the identified gesture input (col. 6, lines 61-62, a shape outlining the ROI within the transparent display area is defined and displayed to the user); and defining the spatial boundary in the current FOV using the identified spatial boundary shape (col. 6, lines 32-33, the HMD defines a region-of-interest (ROI) based on user's gesture).

Regarding claim 4, Mittal discloses wherein the image data comprises a sequence of frames, and wherein the gesture recognition is performed to identify a dynamic gesture input over a plurality of frames (col. 6, lines 40-43, user’s gesture can include a hand rotation, a wave, a movement of one or more fingers, which Examiner interprets as a dynamic gesture; col. 7, lines 61-65, HMD 120 can capture a video of fixed buffer size. In this instance, the gesture mechanism can be used as a trigger to indicate to the HMD to save all the frames from the last predetermined duration).

Regarding claim 5, Mittal discloses wherein the image data comprises one or more frames, and wherein the gesture recognition is performed to identify a static gesture input in at least one frame (col. 6, lines 36-39, for example, a user’s gesture can include pointing the index and thumb fingers of both hands in the orthogonal direction to create a rectangular shape as illustrated in FIGS. 3A and 3B).

Regarding claim 6, Mittal discloses wherein defining the spatial boundary in the current FOV comprises: receiving touch input (col. 4, lines 1-2, capturing spatial data with one or more head mounted sensors; col. 6, lines 40-42, gesture can include a movement of one or more fingers);  identifying a spatial boundary shape corresponding to the touch input (col. 6, lines 61-61, a shape outlining the ROI within the transparent display are is defined and displayed to the user); and defining the spatial boundary in the current FOV using the identified spatial boundary shape (col. 4, lines 1-2, defining a ROI based on a user’s gesture by capturing spatial data with one or more head mounted sensors ).

Regarding claim 7, Mittal discloses wherein the spatial boundary shape is identified corresponding to a path travelled by the touch input (col. 7, lines 41-45, the processor may track the user’s hand over a time interval to determine if a predetermined gesture is recognized; col. 6, lines 40-42, gesture can include a movement of one or more fingers, Examiner interprets the tracking of user’s hand and the movement of one or more fingers as a user defining a boundary shape of a ROI).

Regarding claim 8, Mittal discloses further comprising: rendering the at least one relevant virtual object in the ROI within the defined spatial boundary (col. 11, lines 49-50, the display 140 can also show other relevant information about the objects).
	 
Regarding claim 9, Mittal discloses wherein a plurality of relevant virtual objects is identified, the method further comprising: receiving a selection of one relevant virtual object from the plurality of relevant virtual objects (col. 11, lines 56-57, user reduces the ROI to select an AR target); and rendering the one relevant virtual object in the ROI within the defined spatial boundary (col. 11, lines 57-58, an AR animation associated with the selected target can gives extra information).
	 
	Regarding claim 10, it is noted that Mittal discloses relevant information about the objects, but fails to disclose wherein outputting the identification of the plurality of relevant virtual objects comprises ranking the plurality of relevant virtual objects based on relevance to the semantic meaning of the ROI.
Barkans discloses wherein outputting the identification of the plurality of relevant virtual objects comprises ranking the plurality of relevant virtual objects based on relevance to the semantic meaning of the ROI (paragraph 0028, each of the multiple detected objects are ranked, with the highest score or scores being identified as being relevant to a query; paragraph 0052, ranking the class score).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include with the relevant information for object as disclosed by Mittal, ranking the plurality of relevant objects based on relevance to the semantic meaning, or class which Examiner interprets as the semantic meaning, to localize relevant objects in images with multiple items, multi-object images, to a particular computer vision task.

	Regarding claim 11-18, they are rejected based upon similar rational as above claims 1-8 respectively.  Mittal further discloses an electronic device comprising: a processing unit coupled to a memory storing machine-executable instructions thereon, wherein the instructions, when executed by the processing unit (col. 15, lines 1-10; figure 9). 

Regarding claim 19, Mittal discloses wherein the electronic device is one of: a head-mounted display (HMD) device; augmented reality (AR) glasses; a wearable device; or a handheld device (figure 1B).

Regarding claim 20, it is rejected based upon similar rational as above claim 1.  Mittal further discloses a non-transitory computer-readable medium having machine-executable instructions stored thereon, the instructions, when executed by a processing unit of an electronic device (col. 15, lines 27-36). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gum, U.S. Patent Publication Number 2019/0102922 A1

Gum discloses paragraph 0022, augmentation techniques used for display AR data are typically performed in real time and use semantic context with environmental elements, such as overlaying AR data near or at real world-objects; real-world object, environmental elements, and/or semantic context recognized in images of a live scene, for example as illustrated, the signage at mall locations bearing the name of the location, can provide real-world context and server as a trigger for an AR system to display AR data.

Prada Gomez et al., U.S. Patent Number 8,558,759 B1

Prada Gomez discloses col. 9, lines 48-55, a forwarding viewing field may be seen concurrently; this is represented in FIG. 1b by the field of view (FOV), the combination of displayed images and real object observed in the FOV may be one aspect of augmented reality; col. 17, lines 1-2, signal the presence of a user’s hand within a spatial region designed for hand gestures; figures 6a-11; col. 6, lines 5-9, gestures for visually selecting an object or item in the FOV of the HMD, or some viewable region within the FOV of the HMD, and then applying a respective, particular action to an image of the object or item; col. 8, lines 42-45, this forward facing image captured by the video camera 120 may then be used to generate an augmented reality where computer generated images appear to interact with the real-world view perceived by the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616